DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendments to the Specification, Drawings, and Claims filed on 03/30/2022 are accepted and have overcome all objections and 112(b) rejections previously set forth in the Non-Final Office Action mailed 01/18/2022. Examiner specifically notes that the 35 U.S.C. 112(b) rejection of claims 6 and 13 with respect to the “neutral state” limitation is withdrawn, with Examiner noting for the record that this limitation was interpreted as meaning “no longer in a latch-up state”.

Response to Arguments
Applicant’s arguments filed 03/30/2022 are moot due to the agreed upon amendments to put the application into a condition for allowance.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Matthew Werber on 5/4/2022.

The application has been amended as follows: 1. (Currently Amended) A method for detecting latchups comprising:
applying, via a pulsed laser unit, a series of laser pulses to a testing object which is connected to a testing circuit and powered on through a power supply;
measuring an energy of each of the series of laser pulses;
for each pulse of the series of laser pulses:
detecting, via a detection unit of the testing circuit, whether a pulse of the series of laser pulses resulted in a latchup on the testing object,
logging the energy of each of the series of laser pulses and a latchup status of each of the series of laser pulses using a recording unit,
if a latchup has been detected, automatically removing a current path of the testing object
powering on, after a pre-determined period of time, the testing object by the detection unit[[.]], and
determining a threshold energy by calculating a fit to a logistic function using the logged energy and latch-up status of each of a plurality of pulses of the series of laser pulses.

7. (Cancelled) 

8. (Currently Amended) A system for detecting latchups comprising:
a testing object;
a power supply configured to power on the testing object;
a pulsed laser unit configured to apply a series of laser pulses to the testing object;
a testing circuit connected to the testing object and configured to measure an energy of each of the series of laser pulses, the testing circuit comprising:
a detection unit, wherein the detection unit is configured to detect, for each pulse of the series of laser pulses, whether a pulse of the series of laser pulses resulted in a latchup on the testing object; and
a recording unit configured to log the energy of each of the series of laser pulses and a latchup status;
wherein the testing circuit is additionally configured to automatically remove a current path of the testing object ifa latchup has been detected, 
,
and determine a threshold energy by calculating a fit to a logistic function using the logged energy and latch-up status of each of a plurality of pulses of the series of laser pulses.

Allowable Subject Matter
Claims 1-6, 8-13 are allowed.
The following is an examiner’s statement of reasons for allowance: 
	The prior art Chu teaches detecting latch-ups by using a pulsed laser unit on a testing object, and whether a laser pulse results in a latch-up. Chu does not explicitly teach measuring the energy of the laser pulses and automatically removing power and powering on after a predetermined period of time. The prior art Alpat teaches monitoring and calibrating the laser pulses (i.e. measuring the energy of the pulses) and removing the power to the testing device for a predetermined period of time if a latch-up occurs.
	With regards to Claims 1 and 8, the prior art or any combination of prior art searched fails to teach the limitation of “determining/determine a threshold energy by calculating a fit to a logistic function using the logged energy and latch-up status of each of a plurality of pulses of the series of laser pulses”.  Specifically, the prior art fails to teach applying a latch-up status and the logged energy of an individual laser pulse in order to determine the threshold energy via fitting. While the prior art teaches obtaining energies of the laser pulses and determining if a latch-up has occurred, the prior art does not disclose using the latch-up status and individual laser pulse energy in order to subsequently determine the threshold energy. It would not have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the individual laser pulse energy and latch-up status in order to determine the threshold energy from a single laser pulse via the fitting calculation.	
Thus, this limitation, in combination with the other elements of the claims, are neither anticipated by nor obvious in view of the prior art of record and to one of ordinary skill in the art.	
Claims 2-6 and 9-13 are allowed due to their dependency of Claims 1 and 8, respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon that is considered pertinent to applicant's disclosure can be found in the previous office action with detailed descriptions.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J GASSEN whose telephone number is (571)272-4363. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALESSANDRO AMARI can be reached on (571)272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER J GASSEN/Examiner, Art Unit 2863                                                                                                                                                                                                        
/YOSHIHISA ISHIZUKA/Primary Examiner, Art Unit 2863